DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to amendment filed on February 21, 2021, in which claims 1-3, 5-15, and 17-22 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on February 21, 2021, with respect to claims 1-3, 5-15, and 17-22 have been fully considered and are persuasive. The 35 US 101 and 103 rejection set forth in the last office action mailed on December 01, 2020 have been withdrawn.
Upon reviewed Applicant’s arguments (pages 3-4) consistent with the original disclosure (para. [0004], [0008], and para. [0127] of the specification and Table 1) 
In light of the claimed amendment filed on February 21, 2021, it is conceivable that Hu fails to suggest that “each chunk being stored in a corresponding shard storage space and backed up in a data backup subsystem" or "obtaining, by the first agent node, a to-be-migrated chunk by using the data backup subsystem after the first agent node receives the data migration command sent by the central control node” and “reporting, by the second agent node, a migration success message to the central control node, wherein the to- be-migrated chunk becomes a migrated chunk; modifying, by the central control node, the mapping relationship of the migrated chunk recorded in the routing table from the first shard storage space to the second shard storage space based on the migration success message; and broadcasting, by the central control node, a storage space change message of the routing table to the first agent node and the second agent node”. Therefore, the 35 USC 103 rejection set forth in the last office action mailed on December 1, 2020 has been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-15 and 17-22 are allowed in light of the Applicant’s arguments (pages 3-4) filed on February 21, 2021 and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in transmitting migration command to first proxy node from control node, and data block connected to segment storage unit and proxy node that is connected to data migration destination node. None of the references of record, singular and any order combination configures to create a routing table based on the multiple chunks, where the routing table includes a mapping relationship between each of the multiple chunks and a shard identifier and a working status of a corresponding shard storage space, and the working status of the shard storage space corresponding to the chunk  after importing the first chunk of data to-be-migrated into the second shard storage space report a migration success message to the central control node, wherein the central control node is automatically changed the mapping relationship of the first chunk recorded in the routing table from the first shard storage space to the second shard storage space based on the migration success message, and broadcast a storage space change message of the routing table to the first agent node and the second agent node by using the proxy element. These amended claimed features render claims 1-3, 5-15 and 17-22 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

8. (Currently Amended) The method according to claim 7, wherein backing up, by the first agent node, the chunks stored in the first shard storage space to the data backup subsystem periodically based on the backup task comprises: backing up, by the first agent node if 

21. (Currently Amended) The system according to claim 19, wherein: when backing up the chunks stored in the first shard storage space to the data backup subsystem periodically based on the backup task, the first agent node is further configured to: back up, if 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 27, 2021